PER CURIAM.
The petition for writ of certiorari is granted and the trial court’s December 15, 2010 order is quashed. The trial court departed from the essential requirements of law when it ruled that the crime-fraud exception applied to husband’s claim of privilege without holding an evidentiary hearing at which husband was permitted to testify. Butler, Pappas, Weihmuller, Katz, Craig, LLP v. Coral Reef of Key Biscayne Developers, Inc., 873 So.2d 339, 342 (Fla. 3d DCA 2003). See also Walanpatrias Found, v. AMP Servs., Ltd., 964 So.2d 903, 905 (Fla. 4th DCA 2007); IDS Long Distance, Inc. v. Heiffer, 837 So.2d 1130, 1131 (Fla. 4th DCA 2003); Am. Tobacco Co. v. State, 697 So.2d 1249, 1255 (Fla. 4th DCA 1997). This matter is remanded for the trial court to allow the husband to testify and present evidence in response to the allegations of fraud.
GROSS, CIKLIN and LEVINE, JJ., concur.